Name: COMMISSION REGULATION (EC) No 878/95 of 21 April 1995 derogating from Regulation (EEC) No 822/87 as regards the acidification of enriched wines produced in 1994/95 in the provinces of Verona and Piacenza (Italy)
 Type: Regulation
 Subject Matter: agri-foodstuffs;  regions of EU Member States;  agricultural structures and production;  natural environment;  food technology
 Date Published: nan

 22. 4. 95 [ EN Official Journal of the European Communities No L 91 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 878/95 of 21 April 1995 derogating from Regulation (EEC) No 822/87 as regards the acidification of enriched wines produced in 1994/95 in the provinces of Verona and Piacenza (Italy) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by the Act of Acces ­ sion of Austria* Finland and Sweden, and in particular Article 21 (4) thereof, Whereas Article 21 (3) of Regulation (EEC) No 822/87 prohibits the oenological practices of acidification and enrichment beiiig carried out on the same product ; whereas, however, a derogation may be decided on case by case on the bdsis of information supplied ; whereas unusual atmospheric conditions in certain production regions in Italy prevented the desired acidity level from being reached, a derogation from the abovementioned provision should accordingly be granted to permit certain producers to acidify wine enriched during vinification with concentrated must or rectified concentrated must : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 21 (3) of Regulation (EEC) No 822/87, for the 1994/95 wine year, producers of wine from fresh grapes from the provinces of Verona (Veneto) and Piacenza (Emilia Romagna) which has been enriched in accordance with Articles 18 and 19 of the abovemen ­ tioned Regulation may carry out the oenological practice of acidification in accordance with the conditions and limits laid down in Article 21 ( 1 ) of that same Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27. 3. 1987, p. 1 .